IN THE SUPREME COURT OF THE STATE OF DELAWARE

    MILES PATOSKY,                              §
                                                §       No. 537, 2018
          Petitioner Below,                     §
          Appellant,                            §       Court Below: Family Court
                                                §       of the State of Delaware
          v.                                    §
                                                §       File No. CN10-02653
                            1
    REGGIE PATOSKY,                             §       Petition No. 17-33984
                                                §
          Respondent Below,                     §
          Appellee.                             §

                                  Submitted: June 12, 2019
                                   Decided: June 18, 2019

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                           ORDER

         On this 18th day of June 2019, the Court having considered the this matter on

the briefs filed by the parties has determined that the judgment of the Family Court

should be affirmed on the basis of and for the reasons assigned by the Family Court

in its order dated September 26, 2018.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is hereby AFFIRMED.

                                                 BY THE COURT:

                                                 /s/ James T. Vaughn, Jr.
                                                 Justice


1
    A pseudonym was assigned to each party on appeal pursuant to Supr. Ct. R. 7(d).